 



EXHIBIT 10.17
(COMPELLENT LOGO) [c24057c2405700.gif]
February 19, 2008
Dennis Johnson
8773 Walton Oaks Dr.
Bloomington, MN 55438
Dear Dennis,
In light of your notice that you intend to resign from your position as the
Executive Vice President of the Company as of June 30, 2008, this letter is
intended to summarize the “go forward” employment strategy. The strategy is to
simply graduate from full-time to part-time to a consulting arrangement over a
couple quarters. This table summarizes your proposed transition.

              Time Period   Compensation   % Compellent Effort   New Endeavors
Q1 2008
  100% Base + Bonus+ benefits   100% Time   After Hours
Q2 2008
  50% Base + Bonus + 100% benefits   50% Time   50% Time
Q3 2008
  Hourly contract based on Full Year OTE   TBD    

As of June 30, 2008, we may elect to engage you as a consultant of the Company
to assist with your transition. In the event we elect to engage you as a
consultant, we would enter into a consulting arrangement with you with the terms
and conditions to be negotiated at that time.
In addition, you agree to waive any notice obligations and terminate Sections 8
and 9 of your Executive Employment Agreement with us, dated August 16, 2007 (the
“Employment Agreement”) and acknowledge that the Company has no current or
future severance obligations to you under this Employment Agreement or any other
arrangement in connection with your resignation or otherwise. You further agree
that Sections 1 through 7 and Sections 10 through 20 of the Employment Agreement
shall remain in full force and effect, except to the extent otherwise modified
herein. You further acknowledge and agree that any time spent toward “new
endeavors” remains subject to the terms and conditions of Section 5 of your
Employment Agreement and the Company’s Code of Conduct and Ethics.
Dennis, you have been great to have on our team. You are a pleasure to work
with. I hope this new relationship will give us a chance to find new ways to
work together.
Acknowledged and Agreed:
Compellent Technologies, Inc.

             
/s/ Phil Soran
      /s/ Dennis Johnson    
 
Phil Soran
     
 
Dennis Johnson    
President and CEO
      Date: February 19, 2008    
Date: February 19, 2008
           

Compellent Technologies | 7625 Smetana Lane | Eden Prairie, MN 55344
952 294 3300 tel | 952 294 3333 fax | www.compellent.com

